             Case 3:20-cr-03241-JLS Document 28 Filed 10/23/20 PageID.81 Page 1 of 7

 "



      1

      2
                                   UNITED STATES DISTRICT COU T                    · ;~~-~-2     2020      !
                                SOUTHERN DISTRICT OF CALIFO                I~ i i,k iJS ,11,; I }IIC I cour\r
      3                                                                 SOUTHL-.HH CIS\ H1C"I 01~ Ct-LiFCnNJA ~-
~~~-,,-,l~~~~~:___~~~~~~~~~~~~~~~-1;-B~-'f==                                                             I)[    UTY
      4

      s   UNITED STATES OF AMERICA,                     Case No.: 20CR3241-JLS
                                                        Magistrate Case: 20-MJ3985-JLB
      6
                           Plaintiff,
      7


      8                                                 ORDER ON MOTION FOR
                vs.                                     VIDEO RECORDED
      9                                                 DEPOSITION          _
                                                        OF MATERIAL WITNESSES
     10
          SIUGINLEE,
     11

     12                                                 D_ate: October 22, 2020
                      Defendant.                        Time: 1:30 p.m.
     13                                                 Judge: Hon. Mitchell D. Dembin
     14

     15         Upon the motion of the material witness( es) JESUS SILVA-BECERRA and
     16   GUADALUPE              VARELA-ESTRADA         ("material    witness(es)"         or       "the
                       "                                  . amett, and good cause appearing:
     18   ORDER
     19   1. Unless the Material Witnesses are previously released from the custody of both
     20      the U.S. Marshal and the United St~~f B?rder Patrol, the Material Witnesses
     21      shall be deposed no later than       (   L':f IIv                                           .
     22      The depositions of the( se) material witness( es) will be held at the United States
     23
             Attorney's Office located at 880 Front Street, Fifth Floor, San Diego, California.
     24
          2. An employee of the U.S. Attorney's Office shall serve as video recording
     25
             operator.
     26
          3. All parties shall attend the deposition(s). If the Defendant(s) are in custody,
     27
             they shall be brought separately to the deposition(s) and a marshal shall remain
     28


          USAv.LEE                               -1              Case No. 20MJ3985-JLB
                           ORDER Motion and Motion for Video Deposition
                 Case 3:20-cr-03241-JLS Document 28 Filed 10/23/20 PageID.82 Page 2 of 7
 '


          1      present during the entire proceeding. If a defendant is not in custody and is not
          2      present or cannot be brought to court due to COVID-19 restrictions on inmate
          3      travel, the defendant's appearance shall be made in absentia by his/her attorney
----ij- -     --ofrecord:--'fhe-arrestirrg-a~emy-shaU--1,rirrg-the---ina:terial witness(es)-to tne
          5      deposition.
          6   4. The United States Attorney's Office shall provide a video-recording operator
          7      and arrange for a court-certified interpreter to be present for the Material
          8      Witness( es).
          9   5. The costs of the interpreter for the Material Witness will be borne by the United
      10         States. See 28 U.S.C. § 1827(c)(2).
     11       6. If the defendants need an interpreter independent of the Material Witnesses' ·
     12          interpreter, defense counsel will arrange for a court-certified interpreter to be
     13          present. The cost of a separate interpreter for the defendant shall be paid by the
     14          court with CJA funds if the defendant( s) are represented by counsel appointed
     15          under the Criminal Justice Act.
     16       7. The U.S. Attorney's Office shall arrange for a certified court reporter to be
     '"          .        ThP ,-,_,mrt
                                         .                 - . • " -~ Th,.                   -- ---   ~




     18          serve as a notary and preside at the depositions in accordance with Rule 28(a),
     19          Fed. R. Civ. Proc. The cost of the court reporter and transcript if ordered shall
     20          be borne by the U.S. Attorney's Office.
     21       8. The depositions shall be video recorded using a digital disk recorded, video
     22         camera, camcorder, or other electronic digital means, such that both sound and
     23         visual images are recorded. Prior to the conclusion of the depositions, the
     24         deponents, or a party, may elect to have the deponents review the video
     25         recording of his/her deposition to check for errors or omissions and to note any
     26         changes. Any errors, omissions or changes, and the reasons for making them,
     27         shall be stated in writing and such writing shall be signed by the deponent.
     28


              USAv. LEE                             -2               Case No. 20MJ3985-JLB
                          ORDER Motion and Motion for Video Deposition
                 Case 3:20-cr-03241-JLS Document 28 Filed 10/23/20 PageID.83 Page 3 of 7




          1   9. The video recording operator shall select and supply all equipment required to
          2      video record the depositions and shall determine all matters of staging and
          3      technique, such as number and placement of cameras and microphones,
----4- -      -lighting;-camera-angle;-and-background:-Heh;lre-s-hall-detennim:-rhese matters
         5       in a manner that accurately reproduces the appearance of the witness and
          6      assures clear reproduction of both the witness( es)' testimony and the statements
         7       of counsel.
         8    10.The witness(es), or any party to the action, may object on the record to the
         9       manner in which the operator handles any of these matters. Any objections shall
     10          be considered by the Court in ruling on the admissibility of the videotape
     11          record. All such objections shall be deemed waived unless made promptly after
     12          the objector knows, or had reasonable grounds to know, of the basis for such
     13          objections.
     14       11. The depositions shall be recorded in a fair, impartial, objective manner. The
     15          video recording equipment shall be focused on the witness; however, the video
     16          recording operator may from time to time focus upon charts, photographs,
                                       i <.:11   ~   ·   ~   11    , 1   tn   thP   •
                                                                                                         .   •, : ......   _
     18       12.Before examination of the witness(es), the notary shall state on the video record:
     19          (a) his/her name and address; (b) the date, time and place of the deposition;
     20          (c) the name of the witness and the caption of the action; and (d) the identity of
     21          the parties and the names of all persons present in the deposition room. The
     22          notary shall then swear the witness on the video record. Further, at the beginning
     23         of the examination by each counsel, the counsel shall identify himself/herself
    24          and his/her respective client on the record. If more than one video recording is
    25          used, the notary shall repeat items (a), (b) and (c) at the beginning of each new
    26          tape/recording.
    27

    28


              USAv. LEE                                           -3                    Case No. 20MJ3985-JLB
                          ORDER Motion and Motion for Video Deposition
                Case 3:20-cr-03241-JLS Document 28 Filed 10/23/20 PageID.84 Page 4 of 7




     1       13.The video recording operator shall not stop the video recorder after the
     2          deposition of each material witness commences until it concludes, except,
     3          however, that any party may request a cessation for a brief recess, which request
     4   -   -wiH-be-h-onored71IIless-anuther7Jarty-objei:trand-states the basis for saia
     5          objection on the record. Each time the tape/recording is stopped or started, the
     6          operator shall announce the time on the record. If the deposition requires the
     7          use of more than one tape/recording, the end of each tape/recording and the
     8          beginning of the next shall be announced orally on the video record by the
     9          operator.
10           14.Testimonial evidence objected to shall be recorded as if the objection had been
11              overruled and the court shall rule on the objections prior to admitting that
12              portion of the deposition. The party raising the objection(s) shall be responsible
13              for having a transcript prepared for the court to consider. All objections to the
14              evidence presented shall be deemed waived unless made during the deposition.
15           15.If requested by a party, the deposition testimony, if offered other than for
16              impeachment, may be presented in nonstenographic video format, in which case
                            .I.        .I.   .I.                                                  .,




18              the Court. See Fed.R.Civ.P. 32 (c).
19           16. The party offering the depositions into evidence at trial shall provide the Court
20              with a transcript of the portions so offered.
21           17.Copies of all exhibits utilized during the video recorded depositions shall be
22              marked for identification during the depositions and filed along with the video
23              recordings.
24           18.At the conclusion of each material witness' deposition pursuant to this order,
25              any objection, including the basis, to release of that material witness from
26              custody shall be stated on the record. If there is no objection stated, the attorney
27              for the material witness(es) shall immediately serve all parties with a
28


         USAv. LEE                                  -4             Case No. 20MJ3985-JLB
                         ORDER Motion and Motion for Video Deposition
            Case 3:20-cr-03241-JLS Document 28 Filed 10/23/20 PageID.85 Page 5 of 7




     1      "Stipulation and Proposed Order for Release of the Material Witness(es)" for
     2      execution by the attorneys for the Government and defendant( s) and submit the
     3      Order to the Clerk of Court for the Judge's signature.
     4   T9Tf the parties do not ol:iJect to me witness(es)' release on the record at the
     5      conclusion of each material witness' deposition, the Government and defense
     6      attorney will immediately approve an order for the witness's release from
     7      custody.
     8   20.At the conclusion of each material witness's deposition, the Government will
     9      provide the witness with a subpoena for the trial date, a travel fund advance
10          letter, and written authorization to enter the United States to testify at trial.
11       21.If any party objects to the release of the Material Witness(es) from custody, the
12          objecting party must request in writing a hearing on the issue before the Federal
13          Judge who is assigned the case or to such other District Judge or Magistrate
14          Judge as they designate. Said request for hearing is to occur within four business
15          hours after the material witness's deposition has concluded for the particular
16          material witness whose release is being objected to. Notice of the Reguest for
            --             '
l /                                • '      "

18          within four (4) business hours after completion of the deposition of the
19          particular material witness whose release is being objected to. with a courtesy
20          copy to chambers. Failure of the objecting party to request this hearing within
21          four business hours, or provide written notice within four business hours of
22          conclusion of a material witness(es)' deposition as required herein, shall be
23         deemed a waiver of the objection to the release of the Material Witness(es), and
24         a Release Order for the Material Witness(es) shall be submitted for approval at
25         the end of the one business day period. If a hearing is requested to object to the
26         release of any particular Material Witness, the Court will set a briefing schedule
27         if appropriate, and a date and time for the objection to be heard as soon as
28


         USAv.LEE                               -5              Case No. 20MJ3985-JLB
                       ORDER Motion and Motion for Video Deposition
                Case 3:20-cr-03241-JLS Document 28 Filed 10/23/20 PageID.86 Page 6 of 7




     1          reasonably practicable. At the hearing, the objecting party must be prepared to
     2         -show why release of the Material Witness is not appropriate under 18 U.S.C.
     3          § 3144. If, after the hearing, the Court decides to release the Material
     4   -   -witrress(es);theMaterial Witness( est attomey(s) sl:l:all immediately present Lile
     5          release order to the Court for signature and filing. Again, the Government must
     6          serve the material witness( es) with a trial subpoena, a travel fund advance letter
     7          and written authorization to legally enter the United States to testify at trial,
     8          before the Material Witness is released from custody.
     9       22.Upon request by either party, the video recording operator shall provide a copy
10              of the video recorded deposition to the requesting party at the cost of the U.S.
11              Attorney. After preparing the requested copies, if any, the video recording
12              operator shall tum the original video recording over to the notary along with a
13              certificate signed by the video recording operator attesting that the video
14              recording is an accurate and complete record of the recorded deposition.
15           23. The notary shall file the original video recording, along with any exhibits
16              offered during the deposition, with the Court in a sealed envelope marked with
                          .
 -
                      .                 .
                                                  ,...C+t.......   •    - ". . .-3   _,._1_ -   .-3 - ,. -   - -   J
                                                                                                                       .   -




18              To that envelope, the notary shall attach the sworn statement that the video
19              recording is an accurate and complete record of the recorded deposition and a
20              certification that the witnesses were duly sworn by the officer. If all counsel
21              stipulate on the record. the Government may maintain the original video
22              recording until production is ordered by the Court or requested by any party.
23       24.To the extent that the procedures set forth herein for videotaping vary from
24              those set forth in Rules 28 and 30 F.R.Civ.P., these variations are found to be
25              good cause shown as allowed by F.R. Civ. P. 29.
26

27

28


         USAv. LEE                                  -6                 Case No. 20MJ3985-JLB
                              ORDER Motion and Motion for Video Deposition
    ~




.                     Case 3:20-cr-03241-JLS Document 28 Filed 10/23/20 PageID.87 Page 7 of 7




                1   25.Unless waived by the parties, the notary must give prompt notice to all parties
                2      of the filing of the video record of the deposition with the Court pursuant to
                3      Fed.R.Civ.P. 30(f)(3).
                4

                5   IT IS SO ORDERED:
                6

                7
                    DATE: 10/22/2020
                                                   H
                                                     Jj,±111f1
                                                     N.
                                                               ~
                                                        MITCHELL D. DEMBIN
                8
                                                   UNITED STATES MAGISTRATE JUDGE
                9

        10

    . 11


        12

        13

        14

        15

        16

            -
        "
        18

        19

        20

        21

        22

        23

        24

        25

        26

        27

        28

                    USAv. LEE                           -7            Case No. 20MJ3985-JLB
                                ORDER Motion and Motion for Video Deposition
